Exhibit 10.4

ROBERT H. RHYNE, JR.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of January 1,
2006, between Preheat, Inc. (“Preheat”), a Louisiana limited liability company
that is a wholly-owned subsidiary of OMNI Energy Services Corp. (“OMNI”) and
Robert H. Rhyne, Jr., a resident of St. Martin Parish, Louisiana (“Employee”).
In order to protect the goodwill of Preheat and in consideration of the premises
and the mutual covenants contained herein, the parties hereby agree as follows:

1. Employment. Preheat hereby agrees to employ Employee and Employee hereby
agrees to work for Preheat as a Manager or such other salaried, executive
position as Preheat and Employee shall mutually agree. So long as Employee is
employed by Preheat, Employee shall devote Employee’s skill, energy and
substantially all of his business-related efforts to the faithful discharge of
Employee’s duties as a salaried, exempt employee of Preheat. In providing
services hereunder, Employee shall comply with and follow all directives,
policies, standards and regulations from time to time established by the Board
of Directors of Preheat and OMNI.

2. Term of Employment. Employee’s employment by Preheat pursuant to this
Agreement shall continue in effect until December 31, 2007 (the “Initial
Period”), which may be automatically extended at the option of Preheat for one
(1) additional twelve-month period (the “Additional Period”) commencing on
January 1, 2008.

3. Representations and Warranties. Employee represents and warrants that
Employee is under no contractual or other restrictions or obligations that will
limit Employee’s activities on behalf of Preheat.

4. Compensation. Subject to the provisions of Section 6, Employee will be
entitled to the compensation and benefits set forth in this Section 4.

(a) During the Initial Period and, if applicable, the Additional Period, Preheat
shall pay Employee an Annual Base Salary, payable semi-monthly, in equal
semi-monthly installments at a rate equal to $120,000.00 per year.

(b) All payments of salary and other compensation to Employee shall be made
after deduction of any taxes required to be withheld with respect thereto under
applicable federal and state law.

5. Fringe Benefits; Expenses.

(a) During the Employee’s term of employment, Employee shall be entitled to
participate in all employee benefit plans sponsored by OMNI and made available
for salaried, exempt employees, including sick leave and disability leave,
health insurance and 401(k) plans.

(b) Preheat will reimburse Employee for all reasonable business expenses
incurred by Employee in the scope of Employee’s employment; provided, however,
that



--------------------------------------------------------------------------------

Employee must file expense reports with respect to such expenses and otherwise
comply with Preheat’s and OMNI’s policies as are in effect and are made known to
Employee.

(c) During the Employee’s term of employment, Employee shall be entitled to paid
vacation during each calendar year (prorated for any partial year) and to paid
holidays and other paid leave set forth in and in accordance with Preheat’s and
OMNI’s policies in effect for salaried, exempt employees. Any vacation not used
during a calendar year may not be used during any subsequent period. Employee
shall be compensated for any unused vacation upon termination of this Agreement
for any reason.

6. Termination or Non-Renewal of Employment.

(a) Termination by Preheat Without Cause. Preheat may terminate Employee’s
employment hereunder at any time during the term of this Agreement Without Cause
by delivery of thirty (30) days prior written notice by Preheat to Employee.
After such termination of employment, Preheat shall pay: (i) the Annual Base
Salary then in effect in semi-monthly payments and in accordance with Preheat’s
normal payroll practices for the remainder of the Initial Period if Employee is
terminated during the Initial Period, and (ii) vacation pay earned during the
current year but not taken to the date of such termination. Upon termination of
Employee’s employment hereunder, Employee shall be deemed to have resigned from
all offices, directorships, and committee positions then held with Preheat, OMNI
or any Affiliate.

(b) Termination by Employee. Employee may terminate Employee’s employment
hereunder at any time during the term of this Agreement by delivery of thirty
(30) days prior written notice by Employee to Preheat. Promptly after such
termination of employment, Preheat shall pay to Employee an amount equal to the
sum of: (i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate in effect at the time of such termination,
and (ii) vacation pay earned during the current year but not taken to the date
of such termination. Upon termination of Employee’s employment hereunder,
Employee shall be deemed to have resigned from all offices, directorships, and
committee positions then held with Preheat, OMNI or any Affiliate.

(c) Termination for Cause. If Preheat terminates Employee’s employment for Cause
(as defined in Exhibit A attached hereto) (by delivering written notice of
termination setting forth the event or events constituting Cause and the
effective date of such termination) the payments due to Employee shall be
limited to the amounts described in Section 6(b)(i) and (ii). Upon termination
of Employee’s employment hereunder, Employee shall be deemed to have resigned
from all offices, directorships, and committee positions then held with Preheat,
OMNI or any Affiliate.

(d) Non-Renewal of Employment. Preheat may elect not to continue Employee’s
employment hereunder beyond the end of the Initial Period by delivery of thirty
(30) calendar days prior written notice to the Employee. At the expiration of
the employment term, pursuant to this subparagraph, Preheat shall pay to
Employee an amount equal to the sum of: (i) Employee’s earned but unpaid Annual
Base Salary through the date of termination of employment at the rate then in
effect, and (ii) vacation pay earned during the current year but not taken to
the date of such termination. Upon termination of Employee’s employment
hereunder,



--------------------------------------------------------------------------------

Employee shall be deemed to have resigned from all offices, directorships, and
committee positions then held with Preheat, OMNI or any Affiliate.

(e) Waiver of Claims. In the event this Agreement is terminated by Preheat
without Cause, Employee agrees to accept, in full settlement of any and all
claims, losses, damages and other demands that Employee may have arising out of
such termination or non-renewal, as liquidated damages and not as a penalty, the
payments, benefits and vesting of rights set forth in this Agreement. Employee
hereby waives any and all rights Employee may have to bring any cause of action
or proceeding contesting any such termination or non-renewal; provided, however,
that such waiver shall not be deemed to affect Employee’s rights to enforce any
other obligations of Preheat or OMNI unrelated to employment. Under no
circumstances shall Employee be entitled to any compensation or confirmation of
any benefits under this Agreement for any period of time following Employee’s
date of termination if Employee’s termination is for Cause.

(f) Death. If Employee dies during his employment by Preheat under this
Agreement, (i) the Employee’s employment will terminate on the date of his
death, (ii) Preheat will pay to Employee’s estate the remainder of Employee’s
Annual Base Salary at the rate then in effect through the end of the month
following the month in which such death occurred, and (iii) Employee’s estate
shall be entitled to all rights and benefits that Employee may have under the
terms of Preheat’s and OMNI’s Employee Benefit Plans, and Stock Incentive Plan.

(g) Disability. If Employee becomes disabled during his employment by Preheat as
the result of a Disability, (i) the Employee’s employment will terminate on the
date of his Disability, (ii) Preheat will pay to Employee the remainder of
Employee’s Annual Base Salary at the rate then in affect through the end of the
month following the month in which such Disability occurred, and (iii) Employee
shall be entitled to all rights and benefits that Employee may have under the
terms of Preheat’s and OMNI’s Employee Benefit Plans and Stock Incentive Plans.

7. Covenant Not to Compete; Non-solicitation.

(a) During Employee’s employment with Preheat or any of its Affiliates and
thereafter (unless terminated Without Cause) during the Restricted Period (as
defined in Exhibit A attached hereto), Employee will not (i) engage in or carry
on, directly or indirectly, either in Employee’s individual capacity or as a
member of a partnership or as a shareholder, investor, owner, officer or
director of a company or other entity, or as an employee, agent, associate or
consultant of any person, partnership, corporation or other entity, any business
in the Parishes and Counties listed on Exhibit “B” or the offshore waters within
one-hundred (100) miles of the coast of Texas, Louisiana, or Mississippi, that
directly or indirectly competes with the oil field equipment sales and rental
business, the commercial/industrial equipment sales and rental business, the
stress relieving services, the rig maintenance services, the oil field seismic
support service, or the industrial, commercial and oilfield environmental
services sold, provided, conducted or developed, by Preheat, OMNI or any of its
Affiliates on the date of termination of Employee’s employment, and (ii) whether
for the Employee’s own account or the account of any other Person solicit,
employ, or otherwise engage as an employee, independent contractor, or
otherwise, any Person who is an employee of Preheat or OMNI or any of its
Affiliates or in any



--------------------------------------------------------------------------------

manner induce or attempt to induce any employee of Preheat or OMNI and any such
Affiliate to terminate his employment with Preheat or OMNI or such Affiliate.

(b) Notwithstanding the foregoing, Employee shall not be deemed to be in
violation of Section 7(a)(i) based solely on the ownership of less than five
(5%) percent of any class of securities registered under the Securities Exchange
Act of 1934, as amended.

(c) Employee acknowledges that the limitations set forth in this Section 7 are
reasonable and necessary for the protection of Preheat and OMNI and its
Affiliates. In this regard, Employee specifically agrees that the limitations as
to period of time and geographic area, as well as all other restrictions on
Employee’s activities specified herein, are reasonable and necessary for the
protection of Preheat and OMNI and its Affiliates. Employee further acknowledges
that the parties anticipate that Employee will be actively seeking markets for
the products and services of Preheat and OMNI and its Affiliates throughout the
United States during Employee’s employment with Preheat.

(d) In the event any portion of Section 7 of this Agreement is deemed to be
unenforceable, void, or of no force and effect, all other portions of Section 7
shall remain in full force and effect, and the parties to this Agreement agree
that the unenforceable or void portions shall be modified by operation of law
only so much as necessary to render the provision valid and enforceable.

(e) Employee agrees that the remedy at law for any breach by Employee of this
Section 7 will be inadequate and that Preheat and OMNI shall also be entitled to
injunctive relief.

8. Confidential Information; Business Opportunity. During and after the term of
Employee’s employment hereunder, Employee shall not use or disclose, without the
prior written consent of Preheat, Confidential Information (as defined in
Exhibit A attached hereto) relating to Preheat or OMNI or any of its Affiliates.
Upon termination of Employee’s employment, Employee will return to Preheat all
written materials in Employee’s possession embodying such Confidential
Information. Employee will promptly disclose to Preheat all Confidential
Information, as well as any business opportunity related to Preheat or OMNI
which comes to Employee’s attention during the term of Employee’s employment
with Preheat. Employee will not take advantage of or divert any such business
opportunity for the benefit of Employee or any other Person (as defined in
Exhibit A attached hereto) without the prior written consent of Preheat.
Employee agrees that the remedy at law for any breach by Employee of this
Section 8 will be inadequate and that Preheat and OMNI shall also be entitled to
injunctive relief.

9. Intellectual Property.

(a) To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of Preheat, OMNI or any of its Affiliates,
Employee hereby agrees that all patents, trademarks, copyrights, trade secrets,
and other intellectual property rights, all inventions, whether or not
patentable, and any product, drawing, design, recording, writing, literary work
or other author’s work, in any other tangible form developed in whole or in part
by Employee during or prior to the term of this Agreement (“Intellectual
Property”), or otherwise



--------------------------------------------------------------------------------

developed, purchased or acquired by Preheat or OMNI or any of its Affiliates,
shall be the exclusive property of Preheat, OMNI or such Affiliate, as the case
may be.

(b) Employee will hold all Intellectual Property in trust for Preheat and will
deliver all Intellectual Property in Employee’s possession or control to Preheat
upon request and, in any event, at the end of Employee’s employment with
Preheat.

(c) Employee shall assign to Preheat all property rights that Employee may now
or hereafter have in the Intellectual Property. Employee shall take such action,
including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents, and the giving of testimony, as may be
requested by Preheat to evidence, transfer, vest or confirm Preheat’s right,
title and interest in the Intellectual Property.

(d) Employee will not contest the validity of any invention, any copyright, any
patent, or any trademark registration owned by or vesting in Preheat, OMNI or
any of its Affiliates under this Agreement.

10. Arbitration. Any controversy or claim arising out of or relating to this
Agreement shall be submitted to and settled by arbitration administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. This provision shall
not preclude either party from seeking temporary injunctive relief from a court
of competent jurisdiction to enforce the provisions of Sections 7, 8, or 9 of
this Agreement.

11. Definitions. As used in this Agreement, the terms defined in Exhibit A have
the meanings assigned to such terms in such exhibit.

12. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand, by courier service, or sent by registered or
certified mail, postage prepaid, to the parties at their respective addresses
listed below:

 

  (a) If to Employee:

Robert H. Rhyne, Jr.

PO Box 3761

Lafayette, LA 70502

 

  (b) If to Preheat:

Preheat, Inc.

4500 N.E. Evangeline Thruway

Carencro, LA 70520

Attention: Mr. James C. Eckert



--------------------------------------------------------------------------------

Any party may change such party’s address by furnishing notice to the other
party in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

13. Assignment. This Agreement is personal to Employee, and Employee shall not
assign any of Employee’s rights or delegate any of Employee’s duties hereunder
without the prior written consent of Preheat. Preheat shall have the right to
assign this Agreement to a successor in interest in connection with a merger,
sale of substantially all assets, or the like; provided however, that an
assignment of this Agreement to an entity with operations, products or services
outside of the industries in which Preheat or OMNI is then active shall not be
deemed to expand the scope of Employee’s covenant not to compete with such
operations, products or services without Employee’s written consent. Preheat
shall require any Person who is the successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization, or otherwise) to all or
substantially all of the business and/or assets of Preheat to expressly assume
and agree to perform, by a written agreement, all of the obligations of Preheat
under this Agreement.

14. Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment hereunder in accordance with their terms.

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Louisiana without regard
to the choice-of-law principles thereof.

16. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

17. Entire Agreement. This Agreement constitutes the entire agreement between
Preheat and Employee with respect to the terms of employment of Employee by
Preheat and supersedes all prior agreements and understandings, whether written
or oral, between them concerning such terms of employment.

18. Amendments and Waivers. This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, only by a written
instrument executed by the parties hereto. The waiver by either party of a
breach of any provision of this Agreement shall not operate as a waiver of any
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver hereof,
nor shall any single or partial exercise of any such right or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right or remedy.

19. Cumulative Rights And Remedies. All rights and remedies hereunder are
cumulative and are in addition to all other rights and remedies provided by law,
agreement or otherwise. Employee’s obligations to Preheat and Preheat’s rights
and remedies hereunder are in addition to all other obligations of Employee and
rights and remedies of Preheat created pursuant to any other agreement and to
applicable law.

20. Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any



--------------------------------------------------------------------------------

party on the basis that such party drafted or authored a particular provision,
parts of or the entirety of this Agreement.

21. Severability. In the event that any provision or provisions of this
Agreement is held to be invalid, illegal or unenforceable by any court of law or
otherwise, the remaining provisions of this Agreement shall nevertheless
continue to be valid, legal and enforceable as though the invalid or
unenforceable parts had not been included therein. In addition, in such event
the parties hereto shall negotiate in good faith to modify this Agreement so as
to affect the original intent of the parties as closely as possible with respect
to those provisions which were held to be invalid, illegal or unenforceable.

22. Attorneys’ Fees and Costs. If any action at law or in equity, including any
dispute in arbitration, is brought to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which it
may be entitled.

23. Management/Employment Agreements. By execution hereof, Employee represents
and warrants that he has no current employment agreements, management agreements
or consulting agreements with any third party except as disclosed in Exhibit C.

IN WITNESS WHEREOF, Preheat and Employee have executed this Agreement on the
date first above written.

 

COMPANY: Preheat, Inc. By:   /s/ G. Darcy Klug Name:   G. Darcy Klug Title:  
Executive Vice President

 

EMPLOYEE: /s/ Robert H. Rhyne, Jr. Robert H. Rhyne, Jr.



--------------------------------------------------------------------------------

EXHIBIT A

ROBERT H. RHYNE, JR EMPLOYMENT AGREEMENT

DEFINITIONS

“Annual Base Salary” means the salary of Employee in effect at the relevant time
determined in accordance with Section 4(a) hereof.

“Affiliate” means, with respect to any Person, each other Person who controls,
is controlled by, or is under common control with the Person specified.

“Cause” when used in connection with the termination of employment with Preheat,
means the Employee: (i) is convicted of, indicted for (or its procedural
equivalent), or enters a guilty plea or plea of no contest with respect to, any
felony, the equivalent thereof, or any crime or offense causing harm to Preheat,
OMNI or any of its Affiliates (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;
(ii) fails to adhere to any written policy of Preheat, OMNI or any of their
affiliates, receives written notice of such failure and thereafter fails to cure
or correct such failure to the satisfaction of the Board of Directors of OMNI
within thirty (30) days of the receipt of said notice; (iii) in the good faith
opinion of the Employer, fails to perform the duties assigned to him hereunder,
receives written notice of such failure and thereafter fails to cure or correct
such failure to the satisfaction of the Board of Directors of OMNI within thirty
(30) days of the receipt of said notice; (iv) engages in any behavior or conduct
which, in the judgment of the Board of Directors of OMNI, is detrimental to or
harms the business or reputation of Preheat, OMNI or any of its Affiliates; or
(v) accepts employment with or is engaged by another company or entity.

“Confidential Information” includes information conveyed or assigned to Preheat,
OMNI or any of its Affiliates by Employee or conceived, compiled, created,
developed, discovered or obtained by Employee from and during Employee’s
employment relationship with Preheat, whether solely by Employee or jointly with
others, which concerns the affairs of Preheat, OMNI or its Affiliates and which
Preheat or OMNI could reasonably be expected to desire be held in confidence, or
the disclosure of which would likely be embarrassing, detrimental or
disadvantageous to Preheat, OMNI or its Affiliates and without limiting the
generality of the foregoing, includes information relating to inventions, and
the trade secrets, technologies, algorithms, methods, products, services,
finances, business plans, marketing plans, legal affairs, supplier lists, client
lists, potential clients, business prospects, business opportunities, personnel
assignments, contracts and assets of Preheat, OMNI or any of its Affiliates and
information made available to Preheat, OMNI or any of its Affiliates by other
parties under a confidential relationship. Confidential Information, however,
shall not include information (a) which is, at the time in question, in the
public domain through no wrongful act of Employee, (b) which is later disclosed
to Employee by one not under obligations of confidentiality to Preheat, OMNI or
any of its Affiliates or Employee, (c) which is required by court or
governmental order, law or regulation to be disclosed, or (d) which Preheat has
expressly given Employee the right to disclose pursuant to written agreement.



--------------------------------------------------------------------------------

“Disability” means that Employee (i) has become physically or mentally incapable
(excluding infrequent and temporary absences due to ordinary illnesses) of
properly performing the services required of him in accordance with this
employment obligations, (ii) such capacity shall exist or be reasonable expected
to exist for more than 180 days in the aggregate during any period of 12
consecutive months, and (iii) either Employee and his physician or the OMNI
Compensation Committee shall have given the other 60 days written notice of his
or its intention to terminate Employee’s active employment because of such
Disability. Notwithstanding the foregoing definition, Employee shall be deemed
to have become disabled for purposes of this Agreement, if the insurer providing
Preheat’s Disability policy (if any) shall find, during the term of such policy
and pursuant to the provisions of such policy, that Employee is so mentally or
physically disabled as to be unable to reasonably engage in his job
responsibility and that such Disability is permanent and will be continuous
during the remainder of Employee’s life, and either the Employee and his
physician of the OMNI Compensation Committee shall have given the other 60 days
written notice of his or its intention to terminate Employee’s active employment
because of such Disability.

“Person” means any natural or juridical person.

“Restricted Period” means the period beginning on the effective date of the
termination of Employee’s employment with Preheat, OMNI and its Affiliates for
any reason (including non-renewal) and ending two (2) years after the
termination of Employee’s employment.

“Without Cause” when used in connection with the termination of employment with
Preheat, means the termination of Employee’s employment by Preheat for any
reason that is not the result of death, Disability, non-renewal of employment or
termination for Cause.



--------------------------------------------------------------------------------

EXHIBIT “B”

ROBERT H. RHYNE, JR. EMPLOYMENT AGREEMENT

SECTION 7 NON-COMPETE

PARISHES AND COUNTIES

 

Louisiana:

  

Texas:

   Mississippi:

Beauregard

  

San Augustine

   Hancock

Calcasieu

  

Sabine

   Harrison

Cameron

  

Tyler

   Jackson

Allen

  

Jasper

  

Jefferson Davis

  

Newton

  

Evangeline

  

Harris

  

Acadia

  

Liberty

  

Vermilion

  

Hardin

  

St. Landry

  

Orange

  

Lafayette

  

Jefferson

  

St. Martin

  

Chambers

  

Iberia

  

Galveston

  

West Baton Rouge

  

Fort Bend

  

Iberville

  

Wharton

  

East Baton Rouge

  

Lavaca

  

St. Mary

  

Dewitt

  

Livingston

  

Victoria

  

Ascension

  

Jackson

  

Assumption

  

Matagorda

  

St. James

  

Brazoria

  

Terrebonne

  

Calhoun

  

Tangipahoa

  

Refugio

  

St. John the Baptist

  

Goliad

  

St. Charles

  

Bee

  

Lafourche

  

Aransas

  

St. Tammany

  

San Patricio

  

Orleans

  

Nueces

  

Jefferson

  

Kleberg

  

St. Bernard

  

Kenedy

  

Plaquemines

     